Hilton, J.
The appeal herein from the justice of the Sixth District Court was noticed for argument, on the part of the appellant, for January term, and was accordingly placed upon the calendar, there to continue without further notice, and until finally disposed of by the court. Code, § 364. The appellant failed to ■ appear when the case was regularly called at the last general term, and the respondent asked for and obtained an affirmance of the judgment. There was no irregularity in his proceedings, and, as the appellant fails to show any excuse for his neglect, no reason exists for vacating the judgment thus entered.
An appeal from a justice’s judgment differs from all other appeals, in not requiring to be noticed by either party after it has been regularly placed upon the calendar. By a special statutory provision, (Code, § 364), it remains upon the calendar until finally disposed of by the court, and unless the appellant appears when it is regularly called, the respondent is entitled to an affirm: anee of the judgment. This is the usual course, and was followed in the present case.
Motion denied, with costs.